DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ROBERTO RODRIGUEZ,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-1403

                           [ January 6, 2016 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 10014135CF10A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See Broughton v. State, 790 So. 2d 1118, 1118–19 (Fla. 2d
DCA 2001) (holding that the standard instruction informing the jury that
it was “the judge’s job to determine a proper sentence” was not misleading
even though the State sought to have the defendant designated as a prison
releasee reoffender).

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.